         Case 2:18-cv-00615-RCM Document 52 Filed 04/09/19 Page 1 of 3



                IN THE UNITED STATES DISTRICT COURT FOR
                 THE WESTERN DISTRICT OF PENNSYLVANIA
________________________________________

 STEWART ABRAMSON, individually and on
 behalf of a class of all persons and entities
 similarly situated,

                Plaintiff
                                                        Case No. 18-cv-615-RCM
 vs.

 AGENTRA, LLC

                Defendant.



                   PLAINTIFF’S SECOND MOTION TO COMPEL
                AGENTRA, LLC TO PROVIDE DISCOVERY RESPONSES

       Agentra, LLC (“Agentra”) provides insurance services to consumers. To do so, it relies

on telemarketing using its agents and their third-party vendors. Plaintiff alleges that Agentra,

through one of their agent and vendors, contacted him and a putative class of individuals he

seeks to represent using a pre-recorded message on behalf of Agentra in violation of the

Telephone Consumer Protection Act, 47 U.S.C. § 227, (“TCPA”). In fact, as outlined in the

Plaintiff’s recently filed Motion to Amend his Complaint, Agentra has continued, through its

agents, to engage the services of vendors sending pre-recorded telemarketing calls despite the

pendency of this lawsuit. See ECF No. 50 and 50-1.

       As outlined in a prior motion, the parties conducted their Fed. R. Civ. P. 26(f) conference

on January 8, 2019. That same day, the Plaintiff served his first set of discovery on Agentra

propounding requests related to class member identity, vicarious liability and damages. Agentra

did not respond to the discovery requests or seek an extension. Counsel for the Plaintiff then

filed a motion to compel. See ECF No. 45. Agentra then reached out to the Plaintiff and the
         Case 2:18-cv-00615-RCM Document 52 Filed 04/09/19 Page 2 of 3



parties entered a Stipulation where Agentra claimed it would “serve on or before March 28, 2019

its complete document production in response to Plaintiff’s initial requests for production and

interrogatories”. See ECF No. 46. The Stipulation further states that in exchange for a production

to be completed by March 28, 2019, the “Plaintiff hereby withdraws its Motion to Compel (Dkt.

45, filed March 7, 2019) but without prejudice to refiling and without waiving any remedies

related thereto as available under the Federal Rules of Civil Procedure and applicable law.” Id.

       Unfortunately, Agentra has not completed its production. The Plaintiff attempted to

confer with Agentra via telephone and e-mail regarding this issue on March 29, April 2, April 4,

and April 8, 2019, but has not received the supplement or a response (other than on the March 29

communication, where Agentra said it would complete its supplement by March 31 – which it

did not). In compliance with LCvR 37.2, the discovery requests and responses are attached as

Exhibit 1.


                                        CONCLUSION

       For the foregoing reasons, Plaintiff respectfully request his motion to compel be granted

and Agentra be ordered to provide all responsive documents within 7 days. A proposed Order is

attached as Exhibit 2.



                                             Plaintiff by his attorneys,

                                             /s/ Anthony I. Paronich
                                             Anthony I. Paronich
                                             Paronich Law, P.C.
                                             350 Lincoln Street, Suite 2400
                                             Hingham, MA 02043
                                             (508) 221-1510
                                             anthony@paronichlaw.com

Dated: April 9, 2019



                                                2
         Case 2:18-cv-00615-RCM Document 52 Filed 04/09/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that on April 9, 2019, a copy of the foregoing was filed electronically and
served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by
email to all parties by operation of the court’s electronic filing system.

                                                      /s/ Anthony I. Paronich
                                                      Anthony I. Paronich




                                                 3
